DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on September 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, et al. (US 8,530,251).

In reference to Claim 1, Lee discloses a replica master mold (3:64, hard mold), comprising: a base material layer (3:64-66, soft mold); and a surface shape body formed on the base material layer and having a fine irregular pattern (3:66-4:9), wherein a softening temperature of the surface shape body is higher than a softening temperature of the base material layer (7:34-40).

In reference to Claim 2, Lee discloses the mold of Claim 1, as described above.
Lee discloses the base material layer has flexibility (3:65, soft mold).

In reference to Claim 3, Lee discloses the mold of Claim 1, as described above.
Lee discloses the base material layer and the surface shape body are fixed by an intermediate layer composed of one or more layers (4:3-4, 4:10-17).

In reference to Claim 4, Lee discloses the mold of Claim 1, as described above.
Lee discloses a release layer is formed on a surface of the fine irregular pattern of the surface shape body (3:44-58, 4:10-17).

In reference to Claim 5, Lee discloses the mold of Claim 1, as described above.
Lee discloses the surface shape body is made of an inorganic compound (4:36-37, 4:32-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 8,530,251) as applied to Claim 1 above, and further in view of Aizenberg, et al. (US 8,833,430).

In reference to Claim 6, Lee discloses the mold of Claim 1, as described above.
Lee does not disclose the base material layer has an elongation percentage of 10 % or more.
Aizenberg discloses a replica master mold (1:58-61), wherein the base material layer has an elongation percentage of 10 % or more (18:42, Table 1).
It would have been obvious to one of ordinary skill in the art to complete the replica master mold of Lee using the base material with an elongation percentage of 10% or more of Aizenberg because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Lee) contained a mold (replica master mold) which differed from the claimed method by the substitution of some element (stretchable soft mold) with another element (base material with an elongation percentage of 10% or more). The substituted element (base material with an elongation percentage of 10% or more) and its function (deformable and stretchably removable soft mold) were known in the art (Aizenberg). One of ordinary skill in the art could have substituted one known element (stretchable soft mold) for another (base material with an elongation percentage of 10% 

In reference to Claim 7, Lee discloses the mold of Claim 1, as described above.
Lee does not disclose the replica master mold has a curved surface whose curvature radius is greater than a height of the fine irregular pattern.
Aizenberg discloses a replica master mold (1:58-61), wherein the replica master mold has a curved surface whose curvature radius is greater than a height of the fine irregular pattern (3:13-14, Fig. 8).
It would have been obvious to one of ordinary skill in the art to complete the replica master mold of Lee using the curved mold of Aizenberg because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Lee) contained a mold (replica master mold) which differed from the claimed method by the substitution of some element (straight mold) with another element (curved mold). The substituted element (curved mold) and its function (curved final product) were known in the art (Aizenberg). One of ordinary skill in the art could have substituted one known element (straight mold) for another (curved mold), and the results of the substitution (a curved product) would have been predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/               Primary Examiner, Art Unit 1742